Citation Nr: 1531962	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-36 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from January 1, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Osborne E. Powell, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 through February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The Veteran filed his original claim of entitlement to service connection for PTSD in January 2004, which was denied by an April 2004 rating decision.  The Veteran petitioned to reopen his claim in August 2004, which was denied by a rating decision dated in November 2004.  In January 2006, the Veteran again petitioned to reopen his claim of entitlement to service connection for PTSD.  A September 2006 rating decision reopened and granted the claim, assigning a 10 percent disability rating, effective from January 20, 2006.

In November 2008, VA became aware of the Veteran's inpatient treatment for his PTSD.  In January 2009, the RO granted a temporary total disability rating (100 percent), from November 17, 2008, and assigned a disability rating of 
30 percent disabling from January 1, 2009.  The Veteran submitted a notice of disagreement with this determination in December 2009, and timely perfected his appeal in September 2010.

A November 2013 supplemental statement of the case (SSOC), and implementing rating decision, increased the Veteran's disability rating from 30 percent to 
70 percent, effective from January 1, 2009.  As this was not the highest rating available for this disability, the appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).

During the pendency of the appeal, the Veteran filed multiple claims for TDIU.  Though none were properly perfected, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, was not a separate claim for benefits, but rather involved an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  As such, the Board will also address the issue of entitlement to TDIU.

Travel Board Hearing

In February 2015, the Veteran testified before the undersigned, sitting in Winston-Salem, North Carolina.  A transcript of that proceeding has been prepared and incorporated into the record.

Referred Issue

In a June 2014 statement, the Veteran alleged that VA erred by assigned an incorrect effective date for the assignment of a 70 percent disability rating for his service-connected PTSD.  It was specifically argued that the effective date should be November 17, 2008, the date of claim.  The Board notes that the Veteran is in receipt of a temporary total disability rating under 38 C.F.R. § 4.29 from that date up to December 31, 2008.  The Board construes this as request for a higher rating prior to November 17, 2008.   In this regard, an effective date may be assigned during the one-year period prior to the date of the claim for an increased rating if, during that period, it became "factually ascertainable that an increase in disability had occurred," pursuant to section 5110(b)(2) and § 3.400(o)(2).  See Dalton v. Nicholson, 21 Vet. App. 23, 34-35 (2007).  As the Agency of Original Jurisdiction (AOJ) has not yet had an opportunity to address this matter, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  From January 1, 2009, the competent evidence shows occupational and social impairment with deficiencies in most areas caused by his service-connected PTSD.

2.  The schedular criteria have been adequate to rate the Veteran's PTSD throughout the period on appeal.

3.  The Veteran is currently in receipt of service connection for PTSD, considered 70 percent disabling, from January 1, 2009.

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation from January 1, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD, from January 1, 2009, on both a scheduler and extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for TDIU, from January 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a disability rating in excess of 70 percent for his PTSD, from January 1, 2009, to include entitlement to TDIU.  For the reasons that follow, the Board concludes that an increased disability rating for PTSD is not warranted, but the evidence of record supports entitlement to TDIU from January 1, 2009.

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for an increased disability rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2009 and July 2014.  Although not all notice elements were met prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he has had time to respond with additional argument and evidence, the claim was readjudicated, and an additional SSOC was provided to the Veteran most recently in November 2013.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran's service treatment records and VA medical records are in the file.  At no time has the Veteran indicated that other records were available and unassociated with his claims file.

The RO provided the Veteran with appropriate VA examinations in April 2009 and March 2012.  The Veteran has not reported receiving any additional treatment specifically for this condition (other than VA treatment and private treatment with L.J.M., Ph.D., records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the most recent VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.326(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (stating that mere passage of time does not require VA to provide a new medical examination).  The 2012 VA examination report is thorough and supported by his extensive VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

As noted above, the Veteran was also afforded a hearing before the undersigned, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Board member or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  

II.  Increased Rating Claim

A. Schedular Rating

Governing Law and Regulations and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected PTSD is evaluated as 70 percent disabling, from January 1, 2009, under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A 70 percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 21-30 illustrates "[b]ehavior . . . considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends)."

Immediately prior to his assignment of a 70 percent disability rating, the Veteran participated in a VA inpatient PTSD program, lasting from November 17, 2008, to December 23, 2008 (for which he received a temporary total disability rating).  Upon discharge, the Veteran's symptoms of chronic PTSD were still persist and fluctuated.  However the Veteran hoped to lead a meaningful and peaceful lifestyle with self and significant others in his life with the information obtained, tools and techniques he learned, with the help of medications and ongoing outpatient care.  He realized the need for ongoing outpatient care in order to stay in a state of remission and to maintain a degree of recovery he seemed to have achieved by successfully completing this program.  He was oriented in all spheres with intact memory, attention and concentration.  He denied thoughts of hurting self or others, his mood was euthymic, and he was in good control of self and reality.  Id.

Following his inpatient treatment, the Veteran attended weekly group and individual therapy at the Salisbury VA Medical Center.  He progressed from demonstrating mildly constricted affect with an underlying anxious mood in January 2009 to listening attentively and being generally supportive to other group members through April 2015.

In April 2009, the Veteran underwent a VA PTSD examination.  With respect to personal relationships, the Veteran was divorced in 2006 with no change in status.  He socialized primarily with his family and had good relationships with his children, but did not have any friends.  He attempted to attend church regularly, but had not attended in the six months prior to the examination.  He had no history of violence or assaultiveness.  Upon mental status examination, the Veteran demonstrated: cleanliness and ability to maintain personal hygiene; unremarkable psychomotor activity; unremarkable and spontaneous speech; cooperative attitude; normal affect; intact attention; orientation to person, time, and place; unremarkable thought process; normal memory; no delusions or hallucinations; no obsessive or ritualistic behavior; no homicidal ideation; no inappropriate behavior; average intelligence; and understanding of his condition.  See VA PTSD Examination Report, April 27, 2009.

Conversely, he endorsed approximately one panic attack per month.  His symptoms included nervousness, racing heart, and shortness of breath, lasting two to three minutes.  He rated these episodes as severe.  The Veteran reported that he had suicidal thoughts in the past, but that he had improved since participating in group therapy and the inpatient PTSD treatment.  He endorsed poor impulse control and mood swings, noting that he acts before thinking.  This adversely impacted him in financial situations and contributed to arguments but did not rise to the level of physical altercations.  The Veteran indicated having slight problems with the activities of daily living; specifically, with traveling and other recreational activities.  He endorsed: recurrent distressing dreams; chronic difficulty sleeping; efforts to avoid thoughts, feelings, or conversations associated with his combat trauma; and detachment from others.  Id.

The VA examiner found his GAF score to be 60.  The Veteran's prognosis was favorable and it was noted that he could obtain additional improvement.  The VA examiner found that the Veteran did not experience total occupational and social impairment due to his PTSD symptoms, nor did his symptoms result in deficiencies in judgement, thinking, family relations, or mood.  He did not demonstrate reduced reliability or productivity due to his PTSD symptoms, but he did experience occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  Overall, however, the Veteran generally functioned satisfactorily.  Id.

In November 2009, the Veteran's private therapist, L.J.M., Ph.D., submitted a letter to VA on his behalf.  Dr. L.J.M. noted that the Veteran had been under her care for PTSD and depression since April 2009.  At the beginning of his treatment, the Veteran reported that despite good compliance with medication, he was able to sleep only three hours per night on average.  He noted that he began a relationship, but attacked his companion in his sleep when she touched him.  He was disoriented to time and place upon waking.  He reported considerable remorse about this event and discontinued the relationship.  As a result, he felt more depressed, isolated and hopeless about his future.  He noted that his intrusive thoughts, flashbacks, and memories had steadily worsened over the past several years.  See Private Treatment Record, L.J.M., Ph.D., November 12, 2009.

Dr. L.J.M. also noted that the Veteran experienced auditory and visual hallucinations.  Dr. L.J.M. indicated that the Veteran had a propensity to dissociate, i.e., orientation to time and place were impaired, when he was discussing events from Vietnam.  Contrary to the April 2009 VA examination report, Dr. L.J.M. indicated that the Veteran's PTSD symptoms had worsened since his discharge from inpatient PTSD treatment in December 2008.  Specifically, the Veteran was administered the Beck Depression Inventory (BDI) in May 2009.  Performance produced a score of 30, indicating that despite good compliance with medication and treatment, his depression was in the "extremely severe" range.  These results also indicated episodes of thoughts of killing himself, but the Veteran stated that he would not act on these thoughts because of his family.  Id.

In October 2009, Dr. L.J.M. administered a full Mini-Mental State Examination.  Overall, performance on testing indicated impairment in cognitive functions, particularly short-term memory functions, consistent with anxiety and depression related to PTSD.  Dr. L.J.M. concluded that as a result of social and occupational impairment, the Veteran experienced deficiencies in the areas of work, family relations, judgment, thinking and mood due to symptoms such as: episodes of suicidal ideation; continuous, persistent depression and episodes of panic that affect his ability to function appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances including work and work-like settings; and inability to establish and maintain effective relationships.  Id.

In October 2011, Dr. L.J.M. submitted an additional statement on the Veteran's behalf.  She summarized her 2009 assessment of the symptoms associated with the Veteran's PTSD.  She concluded the Veteran's symptoms of chronic PTSD and recurrent depression remained persistent and severe.  These symptoms were easily facilitated and worsened by a diverse variety of environmental stimuli.  "Episodes of dissociation (i.e., impaired orientation to time and place), panic attacks, and severe flashbacks result in significant social impairment and total occupational impairment."  Dr. L.J.M. concluded that the Veteran's psychiatric condition had persisted without material improvement for a period of more than seven years, with no likelihood of improvement.  She assigned a GAF score of 44.  See Private Treatment Record, L.J.M., Ph.D., October 25, 2011.

The Veteran underwent to a second VA PTSD examination in March 2012.  The VA examiner indicated that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Since the April 2009 VA examination, the Veteran reported multiple health issues with his family members, for which he was providing a great deal of caregiving.  He noted that he stays in touch with his children, and sees his grandchildren weekly.  He reported that he was in a relationship until July 2011.  The Veteran attended weekly Team Support Group and a monthly PTSD support group.  He reported seeing his psychiatrist approximately every four months.  He took his medication regularly and had no legal or substance issues.  See VA PTSD Examination Report, March 2, 2012.

At the time of the examination, the Veteran reported experiencing depression, chronic sleep impairment, and flattened affect.  He endorsed having panic attacks regularly, though the VA examiner noted that there were no notations of panic in the medical record since 2009.  He also reported having "bad dreams," but the VA examiner noted that there were only three complaints of dreams/nightmares over the past three years.  When asked how his PTSD affected him, the Veteran replied "I don't have a job and I need a way to pay my bills."  Due to the low number of complaints and symptoms elicited during the examination, the Miller Forensic Assessment of Symptoms Test was administered to the Veteran.  His score was 13, "more tha[n] twice the cut-off for malingering."  The VA examiner noted that the Veteran's GAF score of 55, with moderate symptomatology, was consistent with his 2009 evaluation.  No increase in disability since that time was evident.  Id.
In April 2015, Dr. L.J.M. submitted a VA PTSD Disability Benefits Questionnaire (DBQ) on behalf of the Veteran.  It was noted that the Veteran had submitted to a BDI in February 2015.  Performance produced a score of 29, indicating depression in the severe range despite good compliance with medication and both private and VA treatment.  The Veteran was assigned a GAF score of 45.  Dr. L.J.M. noted that the Veteran suffered from major depressive disorder (MDD) secondary to his service-connected PTSD.  The symptoms attributed to the PTSD diagnosis were: recurrent and intrusive distressing dreams and recollections of events in Vietnam; acting or feeling as if the traumatic event were recurring (including a sense of reliving the experience, illusions, and dissociative flashback episodes); intense psychological distress at exposure to internal or external cues (e.g., panic attacks); physiological reactivity on exposure to internal or external cues (e.g., startle; night sweats); effort to avoid thoughts, feelings or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  See VA PTSD DBQ Administered by L.J.M., Ph.D., dated February, 15, 2015.

Dr. L.J.M. attributed the following symptoms to MDD: depressed mood on a near daily basis; fluctuations in weight and appetite; fatigue and loss of energy nearly every day; feelings of worthlessness; and recurrent thoughts of death - recurrent suicidal ideation without a specific plain.  With respect to family history, the Veteran indicated that he maintains contact with his children.  The Veteran reported that his PTSD symptoms increased after he stopped working.  Specifically, he reported that he was more anxious and depressed and became aggravated and impatient easily.  His sleep also worsened with increased nightmares and his daily thoughts of Vietnam increased.  Id.

The Veteran endorsed dissociative reactions.  He reported that flashbacks occurred approximately twice per week.  He also noted episodes of visual and auditory hallucinations.  The Veteran also experienced panic attacks twice per week.  He attempted to avoid distressing memories as well as external reminders of Vietnam.  Dr. L.J.M. also noted that the Veteran experienced: blaming himself and others for his experience; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; and difficulty with falling and staying asleep.  Id.

In conclusion, Dr. L.J.M. opined that, despite good compliance with treatment and medication, the Veteran experienced total occupational impairment and significant social impairment as a result of symptoms such as, but not limited to, episodes of disorientation to time and place that occurred multiple times per week, episodes of visual and auditory hallucinations, deficiencies in the areas of work, family relations, judgment, thinking and mood due to such symptoms as continuous depression and panic attacks, that affected his ability to function independently, appropriately and effectively.  He also demonstrated difficulty in adapting to stressful circumstances, including work or a work-like setting and an inability to establish and maintain effective relationships.  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See also 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination).  In the present case, the Veteran's GAF scores have varied significantly depending on which provider was treating the Veteran.  On his VA examination reports, the Veteran's GAF scores were indicative of moderate PTSD symptomatology (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Veteran's private physician, Dr. L.J.M., consistently noted his GAF scores to be demonstrative of serious PTSD symptomatology (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Veteran's GAF scores are varied, the Board finds that the evidence of record demonstrates a finding of a combination of these two assessments.  Throughout the Veteran's VA and private psychiatric treatment, he has demonstrated a flat affect, depression, difficulty sleeping, difficulty interacting with family and his peers.  However, he has specifically denied obsessional rituals, or any other extreme behavior that is typically associated with severe PTSD symptomatology.  As such, the Board does not assign a significant amount of probative value to the assigned GAF scores.

The Board acknowledges that the Veteran certainly suffers from PTSD.  However, his symptoms have not merited a rating of 100 percent according to the schedular criteria at any time.  The Veteran has mentioned having some passing suicidal thoughts, but specifically stated that he would not act on these thoughts out of concern for his family.  Outside of these passing thoughts, the Veteran has not displayed (for example purposes only) gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of his close relatives, his own occupation, or his own name.  He does have some mild memory impairment, consistent depression, and some impaired social functioning at home.  The Veteran retains clear communication skills, orientation to his situation, the ability to perform activities of daily living, without persistent delusions or hallucinations.  He was able to drive independently and appears to report for all scheduled therapy and other medical treatment alone.  In fact, his own private therapist has specifically denied that the Veteran is completely impaired in his functioning.

The Board finds that the Veteran's symptoms since January 1, 2009, more closely approximate the 70 percent schedular criteria.  The Veteran retains independence in several areas of daily living.  The Board must find that the post-service treatment records, as a whole, provide evidence against a 100 percent rating during any time period.  The Board also notes the testimony of the Veteran's representative during the Veteran's February 2015 Board hearing, at which time it was noted "[w]e're not going to offer any additional evidence to increase.  We feel like it's [the current 
70 percent disability rating] a fair rating."  See Board Hearing Transcript, February 5, 2015, p. 4.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
B.  Extraschedular Rating

The Board has also considered whether a referral for extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  

The schedular criteria are adequate to rate the Veteran's PTSD.  The Veteran has numerous complaints but they are consistent with the ratings criteria, such as depression, irritability, intrusive thoughts, flashbacks, paranoid thoughts, occasional suicidal thoughts, and difficulty establishing and maintaining relationships.  The ratings criteria encompass these complaints.  Moreover, the ratings criteria are not exclusive, allowing the Board to take account of even more evidence, such as the Veteran's hearing testimony, as described above.  There is also no indication that he has symptoms or impairment outside the scope of the ratings criteria at any time during the period on appeal.  Indeed, the psychiatric rating criteria specifically contemplate that the Veteran has moderately severe occupational impairment.  Additionally, his attorney representative has offered no argument as to how the schedular criteria are inadequate to rate his PTSD.  In fact, as noted above, the Veteran appears to be satisfied with his 70 percent schedular rating.  As such, referral for extraschedular consideration is not warranted.  

III.  TDIU Claim

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and certain schedular ratings criteria are met.  38 C.F.R. § 4.16(a) (2014).  The Veteran is currently in receipt of service connection for PTSD, considered 70 percent disabling.  38 C.F.R. §§ 4.25, 4.26 (2014).  Thus, the minimum schedular requirements for a TDIU are met.  38 C.F.R. § 4.16(a) (2014).  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During his April 2009 VA PTSD examination, the Veteran stated that he was working part-time as truck driver prior to his admission to the Salisbury VA Medical Center for treatment of his PTSD.  However, he was told, or it was on a form at discharge, that he is unemployable, which he interpreted as meaning he cannot work.  Based on the April 2009 PTSD evaluation, the VA examiner determined that the Veteran was capable of working.  See VA PTSD Examination Report, April 27, 2009.

The March 2012 VA PTSD examination report indicated: the Veteran's potential for sedentary employment was not significant in that he may have problems with becoming irritable when directed to do certain tasks; he may have problems understanding directions and require they be repeated; and it would be difficult for the Veteran to perform physical labor if exposure to loud noises or diesel fuel were encountered.  The VA examiner stated that, based on the examination, while the Veteran met the criteria for PTSD, he had relatively few symptoms.  He had very few complaints made to his VA providers and his GAF scores were relatively high (ranging from 61 to 69 since October 2011).  His performance on the Miller Forensic Assessment of Symptom Test "suggested exaggeration and endorsement of highly unusual, even bizarre, symptoms typically seen in the conscious effort to feign mental illness."  See VA PTSD Examination Report, March 2012.

In support of his claim, the Veteran submitted statements from his private physician.  In November 2009, L.J.M., PhD. noted that since being discharged from the Salisbury VA Medical Center, the Veteran experienced increased stress resulting from financial difficulties.  This stress contributed to worsening of his symptoms including easy irritability.  The Veteran was noted to be easily frustrated by people and situations and, as a result, was more avoidant and isolative.  He described that he occasionally "helped his brother cut grass and do other yard work
to make some money" but in general this had not provided any meaningful source of income and financial pressure remained a reality that significantly contributed to the worsening of his PTSD.  See Private Treatment Record, L.J.M., Ph.D., November 12, 2009.

Dr. L.J.M. determined that the Veteran experienced severe social impairment and total occupational impairment as a result of symptoms such as: persistent visual and auditory hallucinations that occur during flashbacks; episodes of intrusive recall of combat episodes; disorientation to time and place; and memory loss that negatively impacted his ability to process more than one set of information at a time.  As a result of these symptoms, the Veteran was determined to be deficient in the areas of work, family relationships, judgment, thinking and mood due.  Additional symptoms included: episodes of continuous persistent depression; episodes of panic that affected his ability to function appropriately; impaired impulse control; difficulty adapting to stressful circumstances including work or work like settings; and inability to establish and maintain effective relationships.  Id.  These sentiments were again echoed in a second letter from Dr. L.J.M. in October 2011, detailing the Veteran's symptoms and their impact on his ability to function properly.  

The Veteran also submitted a September 2014 report from vocational expert J.A.B., Jr., MA, CDMS.  This report stated that, considering the Veteran's medical limitations noted in the record, "such an individual would, more likely than not, be precluded from any and all forms of employment of either a skilled or semiskilled nature existing in the State of North Carolina and/or the national economy."  

The Veteran testified in February 2015 before the undersigned that he had not been employed since November 2009.  Board Hearing Tr. 5.  The Veteran had worked driving a dump truck, which was considered to be "medium unskilled" by his vocational assessment.  Id.  The Veteran reported: depression due to responsibilities associated with his family; becoming angry very easily with his family; not wanting to go out in public, preferring to be at home; experiencing dreams of Vietnam; sitting with his back to the wall; distrusting his girlfriend; having trouble taking orders from others; and difficulty with concentration and focus.  Id. at 15-17, 22.  The Veteran denied having other training or experience that would lend itself to employment.  The Veteran indicated that he had completed high school.  Id. at 4.  Thus, the Veteran has basic, but no advanced or specialized, education qualifications.

The Board finds the totality of the evidence regarding the Veteran's ability to secure or follow a substantially gainful occupation to be at least in equipoise.  The April 2009 and March 2012 VA examination reports and the private medical records are in accord that the Veteran's depression and inability to spend time around others are the result of his service-connected PTSD.  The competing medical opinions disagree regarding the Veteran's ability to pursue sedentary employment, but considering the Veteran's lack of employment since 2009, inability to return to his previous line of employment, only basic education qualifications, and medication regime, the Board determines that the evidence of record establishes that it is at least as likely as not that the Veteran's service-connected PTSD preclude him from securing or following gainful employment consistent with his education and occupational experience.  In sum, the Board concludes that a TDIU is warranted from January 1, 2009 based on the Veteran's service-connected PTSD.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD, from January 1, 2009, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted, from January 1, 2009.


____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


